DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 21-40 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/15 was filed after the mailing date of the Claims on 7/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore, et al. [US 6061449]
As per claim 21:	Candelore teach a cryptographic processing device, comprising: 
circuitry to store, in an input buffer, a first set of data blocks in a first memory address order and a second set of data blocks in a second memory address order; and, [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. The first set and second set of data blocks can be given the broadest reasonable interpretation (BRI) as blocks or N blocks or chains that is associated to an address of the storage. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information. More examples on col.14, line 18-23 and col.20, line 30-37]
a cryptographic engine to cryptographically process, in data block sized units [Candelore: col.6, line 50-52], the first set of data blocks in a first randomly selected cryptographic processing order that is a permutation of the first memory address order [Candelore: col.22, line 59-61 and col.24, line 23-35; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication] and to store cryptographically processed versions of the first set of data blocks in an output buffer in a third memory address order that is based on the first randomly selected cryptographic processing order [Candelore: col.20, line 33-37; The sequence order that the blocks are communicated between the memory and the ASIC is random. A random number generator associated with the address generator accessed the proper storage locations of the blocks in memory. See also col.24, line 37-45; Various block encryption algorithms where the number of rounds may be selectable for different applications, such that an application requiring less security uses fewer rounds, while one requiring more security might use the entire sixteen rounds], the cryptographic engine also to cryptographically process, in data block sized units, the second set of data blocks in a second randomly selected cryptographic processing order that is a permutation of the second memory address order  and to store cryptographically processed versions of the second set of data blocks in the output buffer in a fourth memory address order that is based on the second randomly selected cryptographic processing order. [Candelore: col.14, line 29-59 and col.22, line 59-col.23, line 6; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication to the ASIC. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other, and with the CPU, to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to which can provide random or pseudo-random sequence permutations for the fields of a chain or chains. More examples of N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order – col.26, line 1-30]
Claim 22:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 21, wherein the second randomly selected cryptographic processing order is to be a permutation of a combination of the first memory address order and the second address memory order.

Claim 24:  Candelore: col.8, line 29; discussing the cryptographic processing device of claim 21, wherein the second randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 25:  Candelore: col.9, line 43-65; discussing the cryptographic processing device of claim 21, wherein cryptographic processing is performed according to a block cipher algorithm.
Claim 26:  Candelore: col.6, line 30-45; discussing the cryptographic processing device of claim 25, wherein the block cipher algorithm follows the Advanced Encryption Standard (AES).
Claim 27:  Candelore: col.6, line 43-45; discussing the cryptographic processing device of claim 25, wherein the block cipher algorithm follows the Data Encryption Standard (DES).
As per claim 28:	Candelore teach a cryptographic processing device, comprising: 
a cryptographic processing engine; [Candelore: FIG.1]
a read buffer to store a first set of data blocks in a first memory address order and a second set of data blocks in a second memory address order; [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. The first set and second set of data blocks can be given the broadest reasonable interpretation (BRI) as blocks or N blocks or chains that is associated to an address of the storage. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information. More examples on col.14, line 18-23 and col.20, line 30-37]
first circuitry to provide, to the cryptographic processing engine, the first set of data blocks in a first randomly selected cryptographic processing order [Candelore: col.22, line 59-61 and col.24, line 23-35; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication] that is a permutation of the first memory address order and to provide, to the cryptographic processing engine, the second set of data blocks in a second randomly selected cryptographic processing order that is a permutation of the second memory address order; and,  [Candelore: col.20, line 33-37; The sequence order that the blocks are communicated between the memory and the ASIC is random. A random number generator associated with the address generator accessed the proper storage locations of the blocks in memory. See also col.24, line 37-45; Various block encryption algorithms where the number of rounds may be selectable for different applications, such that an application requiring less security uses fewer rounds, while one requiring more security might use the entire sixteen rounds]
second circuitry to store cryptographically processed versions of the first set of data blocks in an output buffer in a third memory address order that is based on the first randomly selected cryptographic processing order, the second circuitry also to store cryptographically processed versions of the second set of data blocks in the output buffer in a fourth memory address order that is based on the second randomly selected cryptographic processing order. [Candelore: col.14, line 29-59 and col.22, line 59-col.23, line 6; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication to the ASIC. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other, and with the CPU, to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to which can provide random or pseudo-random sequence permutations for the fields of a chain or chains. More examples of N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order – col.26, line 1-30]
Claim 29:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 28, wherein the second randomly selected cryptographic processing order is to be a permutation of a combination of the first memory address order and the second memory address order.
Claim 30:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 28, wherein the first randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 31:  Candelore: col.8, line 1-29; discussing the cryptographic processing device of claim 28, wherein the second randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 32:  Candelore: col.9, line 43-65; discussing the cryptographic processing device of claim 28, wherein cryptographic processing is performed according to a block cipher algorithm.

Claim 34:  Candelore: Candelore: col.6, line 43-45; discussing the cryptographic processing device of claim 32, wherein the block cipher algorithm follows the Data Encryption Standard (DES).
As per claim 35:	Candelore teach a method, comprising: 
providing, to an input buffer, a first set of data blocks in a first memory address order; [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information]
providing, to the input buffer, a second set of data blocks in a second memory address order; [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. The first set and second set of data blocks can be given the broadest reasonable interpretation (BRI) as blocks or N blocks or chains that is associated to an address of the storage. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information. More examples on col.14, line 18-23 and col.20, line 30-37]
providing, to a cryptographic processing engine, the first set of data blocks in a first randomly selected cryptographic processing order that is a permutation of the first memory address order; [Candelore: col.22, line 59-61 and col.24, line 23-35; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication]
providing, to the cryptographic processing engine, the second set of data blocks in a second randomly selected cryptographic processing order that is a permutation of the second memory address order; [Candelore: col.14, line 29-59 and col.26, line 1-30; N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order]
storing cryptographically processed versions of the first set of data blocks in an output buffer in a third memory address order that is based on the first randomly selected cryptographic processing order; and, [Candelore: col.20, line 33-37; The sequence order that the blocks are communicated between the memory and the ASIC is random. A random number generator associated with the address generator accessed the proper storage locations of the blocks in memory. See also col.24, line 37-45; Various block encryption algorithms where the number of rounds may be selectable for different applications, such that an application requiring less security uses fewer rounds, while one requiring more security might use the entire sixteen rounds]
storing cryptographically processed versions of the second set of data blocks in the output buffer in a fourth memory address order that is based on the second randomly selected cryptographic processing order. [Candelore: col.14, line 29-59 and col.22, line 59-col.23, line 6; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication to the ASIC. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other, and with the CPU, to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to which can provide random or pseudo-random sequence permutations for the fields of a chain or chains. More examples of N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order – col.26, line 1-30]
Claim 36:  col.22, line 59-col.23, line 6; discussing the method of claim 35, wherein the second randomly selected cryptographic processing order is to be a permutation of a combination of the first memory address order and the second memory address order.
Claim 37:  Candelore: col.22, line 59-col.23, line 6; discussing the method of claim 35, wherein the first randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 38:  Candelore: col.8, line 1-25; discussing the method of claim 35, wherein the second randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 39:  Candelore: col.9, line 43-65; discussing the method of claim 35, wherein cryptographic processing is performed according to a block cipher algorithm.
Claim 40:  Candelore: col.1, line 13-14; discussing the method of claim 39, wherein the block cipher algorithm follows an encryption standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435